Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 07, 2019

The Court of Appeals hereby passes the following order:

A19I0284. STATE OF GEORGIA v. JIGNESHKUMAR PATEL et al.

        In November 2018, the State of Georgia filed a complaint for civil forfeiture
of certain property pursuant to OCGA § 9-16-12. Jigneshkumar Patel and Toral Patel
filed claims to the property, and the trial court ultimately dismissed the State’s
complaint on June 24, 2019. The State then filed this timely application for
interlocutory appeal. Jigneshkumar Patel and Toral Patel filed a motion to dismiss the
application arguing that our interlocutory appellate procedures were inapplicable
because the trial court’s order “was a final order as defined by OCGA § 5-6-34 (a)
(1).”
        Under OCGA § 5-6-34 (a) (1), a direct appeal may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,”
except as provided in OCGA § 5-6-35, the discretionary appeal statute. Here, the trial
court’s June 24 order is a final order that dismissed the complaint and announced the
return of all of the property identified in the complaint to Jigneshkumar Patel and
Toral Patel, pending any appeal. Additionally, this case does not fall within the
categories of cases governed by OCGA § 5-6-35. “This Court will grant a timely
application for interlocutory review if the order complained of is subject to direct
appeal and the applicants have not otherwise filed a notice of appeal.” Spivey v.
Hembree, 268 Ga. App. 485, 486, n. 1 (602 SE2d 246) (2004).
        Accordingly, this application for interlocutory appeal is hereby GRANTED,
and the motion to dismiss is DENIED. The State shall have ten days from the date of
this order to file a notice of appeal in the trial court, if it has not already done so. The
trial court clerk is DIRECTED to include a copy of this order in the appellate record.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           08/07/2019
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.